DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                   JOHNNY TIMOTHY DRIVER,

                            Appellant,

                                v.

                       STATE OF FLORIDA,

                             Appellee.

                      Case No. 2D20-3099



                       September 15, 2021

Appeal from the Circuit Court for Pinellas County; Anthony
Rondolino, Judge.

Howard L. Dimmig, II, Public Defender and Carol J. Y. Wilson,
Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee and Blain Goff,
Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

SLEET, ATKINSON, and STARGEL, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2